2008 ND 2
State of North Dakota, Plaintiff and Appellee
v.
Charles Odom, Defendant and Appellant.
No. 20070187
Supreme Court of North Dakota.
Decided January 17, 2008
Julie A. Lawyer, Assistant State's Attorney, Courthouse, 514 E. Thayer Ave., Bismarck, N.D. 58501-4413, for plaintiff and appellee; submitted on brief.
Todd A. Schwarz, Schwarz Law Office, Parkade Bldg., 2nd Fl., 515 1/2 E. Broadway, Ste. 103, Bismarck, N.D. 58501, for defendant and appellant; submitted on brief.
Per Curiam.
Per Curiam.
[¶1] Charles Odom appeals from a district court criminal judgment entered after the court denied his motion to suppress evidence found in a locked hotel safe during a search of his hotel room. Odom consented to the search of his hotel room, but argues that the scope of his consent did not extend to the inside of the hotel safe by keeping the safe key in his possession and telling police officers that he did not have the key. We affirm the district court's criminal judgment under N.D.R.App.P. 35.1(a)(3), concluding the criminal judgment is supported by substantial evidence, and under N.D.R.App.P. 35.1(a)(7), concluding our decision in State v. Odom, 2006 ND 209, 722 N.W.2d 370, is controlling.
[¶2] Gerald W. VandeWalle, C.J.
Mary Muehlen Maring
Daniel J. Crothers
Dale V. Sandstrom
Carol Ronning Kapsner